DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed June 22, 2022 is acknowledged.

Response to Amendment
Claims 1, 4, 5, 8, 15, 16, 19, 21, 23 and 24 have been amended.  Claims 10-12, and 20 have been canceled.  Claims 1-9, 13-19, and 21-24 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §112(b) Rejection, starting pg. 8 of Remarks:

Rejections Under 35 U.S.C. § 112(b)

Claims 1 to 9, 13 to 19, and 21 to 24 stand rejected as unpatentable under 35 U.S.C. § 112(b) as unpatentable under 35 U.S.C. 8 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The Examiner raises two separate issues with the claims, a first issue that applies to all of the claims and a second Issue that applies only to claim 1 (and the claims dependent thereon).

First Rejection Under 35 U.S.C. § 112(b)

The Examiner points to the reference of a first processor (and second processor) in claim 1 (and claims 23 and 24) and alleges that there is “no teaching of a first processor and therefore it is indefinite as to exactly what/where the first processor is referring (e.g. mobile device processor, issuer processor, etc.) .. [and this] is also true of with the second processor ....” (Office Action, p. 9).

The USPTO’s Manual of Patent Examining Procedure (MPEP) explains that “[a] decision on whether a claim is indefinite under 35 U.S.C. 112(b) ... requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification.” (MPEP § 2173.02)(citations omitted). The MPEP goes on to instruct that “it is important to analyze claim terms in view of the application’s specification from the perspective of those skilled in the relevant art since a particular term used in one patent or application may not have the same meaning when used in a different application.” (Id.). “In reviewing a claim for compliance with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112(b) ... by providing clear warning to others as to what constitutes infringement of the patent. (Id. at I|.). Finally, the MPEP advises that “[t] The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification.”

Claim 1, as amended herein, includes, inter alia, the following limitations: 
receiving a transaction request at an issuer application programming interface (AP!) of an account issuer via a mobile device of a user, the issuer API running on a first processor; 

validating and authorizing the transaction request at the issuer API; 

forwarding information about the transaction from the issuer API to an internal API associated with an automated teller machine (ATM), the internal API running on a second processor;

(emphasis added). Claims 23 and 24, as amended herein, each have common requirements, similar to those of claim 1, as follows:

a first processor and a first memory, the first memory storing instructions which, when executed by the first processor, cause the first processor to implement an external issuer application programming interface (API) of an account issuer .... and

a second processor and a second memory, the second memory storing instructions which, when executed by the second processor, cause the second processor to implement the internal API of a provider of the ATM .... 

(emphasis added). All three independent claims require an ATM, an issuer API that runs on a first processor, and an internal API that runs on a second processor.

The specification of the instant application describes a system 100 shown in FIG. 1. The system includes an ATM 104 that is coupled to an internal AP! 108 via an ATM switch 106. (Specification, par. [0011]). In addition, the specification explains that “[t]he internal API 108 is also connected to an external API 114, which may be responsible for interfacing with an issuer API 116 to validate transaction information received at the ATM, as explained in greater detail below.” (Id.). This makes it clear to one of ordinary skill in the art that the ATM 104, internal API 114, and the issuer API 116 are three separate elements in system 100. 

Further, the specification teaches that:

The components 130 depict exemplary components that may be responsible for implementing the system 100. The components 130 include ATM solutions 132, such as the ATM 104 and a switch 134, such as the ATM switch 106. The ATM solutions 132 connects to a API platform 136 via the switch 134, or may optionally connect directly to the API platform 136 in certain implementations. The API platform 136 includes an internal API 138 and an external API 148, which may respectively implement the internal API 108 and the external API 114. The API platform 136 also includes an issuer onboarding module 140, which may include documentation and other information necessary for issuer institutions to interact with the API platform 136. For example, the issuer onboarding module 140 may include information on how to configure an issuer API 116, 128 to properly interface with, e.g., the external API 148. (Id. at par. [0012])(emphasis added). This makes it clear to one of ordinary skill in the art that the ATM 104, internal API 114, and the issuer API 116 are provided as part of separate components, i.e., the ATM solutions 132 component, the API platform 136 component, and the issuer API 128 component.

Finally, the specification sets forth that:

All of the disclosed methods and procedures described in this disclosure can be implemented using one or more computer programs or components. These components may be provided as a series of computer instructions on any conventional computer readable medium or machine readable medium, including volatile and non-volatile memory, such as RAM, ROM, flash memory, magnetic or optical disks, optical memory, or other storage media. The instructions may be provided as software or firmware, and may be implemented in whole or in part in hardware components such as ASICs, FPGAs, DSPs, or any other similar devices. The instructions may be configured to be executed by one or more processors, which when executing the series of computer instructions, performs or facilitates the performance of all or part of the disclosed methods and procedures. 

(Id. at par. [0032])(emphasis added). This teaches one of ordinary skill in the art that each of the disclsosed components, e.g., the ATM solutions 132 component, the API platform 136 component, and the issuer API 128 component, may be implemented on a separate processor running computer instructions stored in a memory. Given this disclosure, claims 1, 23, and 24, as amended, are clearly and distinctly addressed to a method and system including an ATM, an internal API running on a processor (the second processor), and an issuer API running on a processor (the first processor).

The rejection is withdrawn based on the claim amendments.

Second Rejection Under 35 U.S.C. § 112(b)

The Examiner states that “[c]laim 1 has ‘generating a unique identifier for the transaction request’ where it is indefinite as to whether the ATM or external API is generating the unique identifier.” (Office Action, p. 9). Claim 1, as amended herein, now specifies “generating a unique identifier for the transaction request at the issuer API or at the internal API ...." (emphasis added). The change to this limitation, shown in emphasis, is fully supported by the specification, which states that “[t]he authorization code may be created by the issuer 504 or by the API 506.” (Specification, par. [0021)). The issuer 504 corresponds to the claimed issuer API and the API 506 corresponds to the internal API (i.e., the API provided by the ATM provider). Claim 1 is now clear and distinct.

The rejection is withdrawn based on the claim amendments.

For all the reasons above, Applicant requests that the two rejections under 35 U.S.C. § 112(b) be withdrawn.

The rejections are withdrawn based on the claim amendments.

Applicant argues 35 USC §101 Rejection, starting pg. 12 of Remarks:

Rejections Under 35 U.S.C. § 101

Claims 1 to 9, 13 to 19, and 21 to 24 stand rejected under 35 U.S.C. § 101 on the basis that “the claimed invention is directed to an abstract idea without significantly more.” (Id., p. 7). Claims 1, 23, and 24 is in independent form, with claims 2 to 9 dependent on claim 1 and claims 13 to 19 dependent on claim 23.

There are two criteria for patent eligibility under 35 U.S.C. § 101: (1) the claimed invention must fall into one of the four statutory categories expressly listed in 35 U.S.C. § 101; and (2) the claimed invention must not be directed to a judicial exception, unless the claim as a whole amounts to something significantly more than the judicial exception. (MPEP, 8 2106). The judicial exceptions include abstract ideas, laws of nature, and natural phenomenon which “are the basic tools of scientific and technological work". Gottschalk v. Benson, 409 U.S. 63, 67 (1972). The concern of the Supreme Court is that the “monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it,” Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012). The Supreme Court applied the two-part test set forth in Mayo to evaluate claim eligibility in its later Alice decision. Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014). In Alice, the Supreme Court first found that the claims at issue were “directed to” a judicial exception (step 1). (Id. at 217). Next, the Supreme Court found that the claims at issue did not transform the judicial exception (an abstract idea) “into a patent-eligible invention” — i.e., something having an inventive concept. (Id. at 221, 225).

Based on the Alice holding, the Manual of Patent Examining Procedure (MPEP) now explains that the two-part test laid out by the Supreme Court in Mayo “is the only test that should be used [by examiners] to evaluate the eligibility of claims under examination.” (MPEP, 8 2106). In evaluating subject matter eligibility, the MPEP instructs an examiner to first establish the broadest reasonable interpretation of a claim as a whole. (Id.). Next, the Examiner must determine whether the claim corresponds to one of the four statutory categories of invention in 35 U.S.C. § 101 (step 1). (MPEP § 2106.03). Thereafter, the Examiner must determine whether the claim is directed to a judicial exception (Step 2A). (MPEP § 2106.04). “Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a Judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception.” (Id.). Finally, the Examiner must determine whether the claim amounts to something more than an identified judicial exception (step 2B).

In the Office Action, the Examiner first found that the rejected claims are all directed to a statutory category of invention. (Office Action, p. 5)(“Step 1: YES’).

Next, in performing the first prong of step 2A, the Examiner stated that the limitations of independent claim 1, “under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.” (Office Action, p. 6). The Examiner alleges that independent claims 23 and 24 are directed to non-statutory subject matter for the same reasons as claim 1. (Id., p. 5). The Examiner did not provide any description of how the claim limitations were interpreted so it Is assumed that all of the claim terms are provided with their ordinary meaning. The Examiner continued the step 2A analysis by alleging that claim 1:

recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. mitigating risk by validating and authorizing transaction request) and commercial interaction (e.g. implementing the transaction of dispensing cash or accepting a deposit). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Claim 12 is also abstract for similar
reasons. ( Step 2A- Prong 1: YES. The claims are abstract) 

(Id.)(emphasis added). This allegation in the Office Action is completely conclusory. The Examiner merely provides emphasis to some of the elements and alleges that the collection of highlighted elements constitute a fundamental economic process and a commercial interaction. By failing to clearly identify a particular known economic process and/or commercial interaction and link it to the claim elements and by failing to provide any reasoning of why or how the claims are addressed to or prevent others from practicing any such process (fundamental or not), the Examiner has not presented a prima facie case under step 2A. The Examiner’s logic is completely circular, arguing that the claims themselves define a fundamental economic process and/or commercial interaction and thus the claims cover performance of and preclude others from practicing that fundamental economic process and/or commercial interaction. Furthermore, the use of an internal AP! to communicate with an issuer API in order to enable an ATM to implement a transaction at the ATM without presenting any card at the ATM and without connecting the mobile device of the user to the ATM is not a fundamental economic process or commercial transaction or any type of abstract idea at all and does not encompass any particular known method of organizing human activity. Thus, because the Examiner has not met the required burden of establishing that the claims cover an actual identified fundamental economic process and/or commercial interaction, and because the claims do not actually cover any actual fundamental economic process and/or commercial interaction, the Examiner’s conclusion that independent claims 1, 12, 23, and 24 are not patent eligible (under Step 2A) is wrong. The failure to identify an actual abstract idea and thereby establish a prima facie showing is a first reason why the rejection under 35 U.S.C. § 101 should be withdrawn.

The Examiner highlighted in bold abstract claim elements and indicated they were abstract as both fundamental economic practice and commercial interaction.  

From Applicant’s argument above…
>>”The Examiner’s logic is completely circular, arguing that the claims themselves define a fundamental economic process and/or commercial interaction and thus the claims cover performance of and preclude others from practicing that fundamental economic process and/or commercial interaction.”<<

From MPEP 2106.04(a)…
“Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above. The groupings of abstract ideas, and their relationship to the body of judicial precedent, are further discussed in MPEP § 2106.04(a)(2).”

Therefore the rejection is based on MPEP guidelines. 

Furthermore, the Examiner continues with the second prong of step 2A by stating that:

[t]his judicial exception is not integrated into a practical application. In particular, the claims only recite: automated teller machine, mobile device, first processor, second processor (Claim 1); mobile device, first processor, first memory, automated teller machine (ATM), second processor, second memory (Claim 23); first processor, first memory, mobile device, ATM, second processor, and second memory. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The mobile and ATM comprise processors and memory, therefore comprising computer components. The Application programming interface appears to be just software running on computer processors. All of the methods can be performed with a computer program or components (specification, para. [0032]) and the hardware appears to be existing computer hardware components. The dispensing cash or accepting a deposit does is claimed with no hardware for performing such functions. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

(Id., pp. 6 to 7)(emphasis added). The Examiner fails to recognize that the independent claims each require operations at three separate specific hardware-based elements, an ATM, a first processor, and a second processor, and particular interactions between such hardware-based elements. The practical application of such claims is a method and system which allows an ATM to implement a transaction at an ATM without the user having to use a card at the ATM or connect a mobile device of the user to the ATM to perform such a transaction. This structure and the method of use of this structure is a clear practical application that is much more than a mere implementation on a generic computer component. The Examiner does not make any showing that the addition of an issuer API running on a first processor or an internal API running on a second processor, when provided in combination with an ATM, corresponds merely to generic computer components. By its nature, a generic computer component programmed in a particular way becomes a specialized computer component. The combination of three specialized computer components and the particular interactions required between such specialized computer components surely places meaningful limits on practicing the invention and thus constitutes a clear practical application. So, even if the claims were found to encompass an abstract idea, which, as shown above, they do not, they should be found to be addressed to statutory subject matter as a practical application. The Examiner’s view that three separate computing systems operating in a specified way and also linked in a particular way corresponds to something that “amounts no more than mere instructions to apply the exception using a generic computer component” is surely an overreach. This is a second reason why the Examiner’s rejection of the pending claims as not patent eligible should be withdrawn. 


From Applicant’s argument above…
>>”The Examiner does not make any showing that the addition of an issuer API running on a first processor or an internal API running on a second processor, when provided in combination with an ATM, corresponds merely to generic computer components.”<<

Running software on a computer to perform functions has not been shown to be enough to make abstract claims statutory.  

From MPEP 2106.07(b)…
“(3) If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim is integrated into a practical application or recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the judicial exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to ‘implement[ing] the abstract idea of intermediated settlement on a generic computer’, it cannot save OIP's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted).”

A specially programmed computer by itself has not been shown to be enough to overcome a judicial exception.

Finally, the Examiner performs the step 2B analysis by stating that:

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Steps such as receiving and providing (transmitting) are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (See MPEP 2106.05(d), Il). 

(Id., p. 7). First, there is no need to perform the step 2B analysis because, as shown above, the claims do not encompass an abstract idea. In addition, it is important to note that the Examiner’s statement that “[m]ere instructions to apply an exception using a generic computer component cannot provide an inventive concept” is not applicable here where there the claims define a particular structural framework which includes an ATM, a first processor (to run the internal API), and a second processor (to run the issuer API). Each of the elements in this structural framework operate in a particular defined way and interact in a particular defined way different from prior solutions. The invention defined by the pending claims recites one particular implementation of the many different types of implementations disclosed in par. [0032] of the specification, and any attempt define the claims more broadly based on par. [0032] would be an overbroad interpretation that improperly imports limitations from the specification. The pending claims provide a method and system which allows an ATM to perform a user transaction without the user having to use a card at the ATM and without connecting a mobile device of the user to the ATM that is based on communications between three different computer components, the ATM, the first processor, and the second processor. The claims are not addressed to a method and system which uses a general purpose computer or which merely executes instructions on linked general purpose computers. Instead, the claims are addressed to a method and system implemented in specific computer hardware and software in a manner which provides a benefit not currently available in the field. As such, the claims constitute statutory subject matter for this additional reason as well. This is a third reason why the Examiner’s rejection of the claims as not patent eligible should be withdrawn.

The ATM has a second processor running an internal API.  This is just a generic device claimed at a high level performing judicial exceptions.  There is no particularity of a machine, ATM in this case, and no specific structure recited (e.g. 2106.05(b) I).  

For all the reasons stated above, Applicant respectfully requests that the claim rejections under 35 U.S.C. § 101 be withdrawn.

The Examiner points to Office Example 35, Claim 2 and the features it claimed to make the abstract claims statutory.  Steps were claimed that themselves were not abstract, such as an ATM providing a random code, the mobile device generation of an image having encrypted code data, ATM decrypting and analysis of the code, etc..  These steps themselves were not abstract (i.e. provided non-abstract “additional elements”).  The steps claimed are performing commercial interactions without providing “additional elements” for consideration.  Based on the above response, the rejection is respectfully maintained but modified for the claim amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 13-19, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-9, 13-19, and 21-24 are directed to a method or system, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system claims 23 and 24.  Claim 1 recites the limitations of:
A method comprising:
receiving a transaction request at an issuer application programming interface (API) of an account issuer via a mobile device of a user, the issuer API running on a first processor;
validating and authorizing the transaction request at the issuer API,
forwarding information about the transaction from the issuer API to an internal API associated with an automated teller machine (ATM), the internal API running on a second processor;
generating a unique identifier for the transaction request at the issuer API or at the internal API:
providing the unique identifier to the mobile device of the user,
receiving the unique identifier from the user at the ATM  without presenting any card and without connecting the mobile device of the user to the ATM;
providing the unique identifier from the ATM to the internal API to confirm a validity of the transaction;
implementing the transaction at the ATM by one or more of (1) dispensing cash to the user and (ii) accepting a deposit from the user; and
updating a settlement account to reflect the transaction.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. mitigating risk by validating and authorizing transaction request) and commercial interaction (e.g. implementing the transaction of dispensing cash or accepting a deposit) .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claim 12 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: automated teller machine, mobile device, first processor, second processor (Claim 1); mobile device, first processor, first memory, automated teller machine (ATM), second processor, second memory (Claim 23); first processor, first memory, mobile device, ATM, second processor, and second memory (Claim 24). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The mobile and ATM comprise processors and memory, therefore comprising computer components.  The application programming interfaces (API) appear to be just software running on computer processors.  All of the methods can be performed with a computer program or components (specification, para. [0032]) and the hardware appears to be existing computer hardware components.  The dispensing cash or accepting a deposit does is claimed with no hardware for performing such functions.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 23, and 24 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving and providing (transmitting) are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 23, and 24 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-9, 13-19, 21, and 22 further define the abstract idea that is present in their respective independent claims 1 and 23 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  Claims 2-3, 5-8, 13-15, 17-19, 21, and 22 are further limiting the abstract idea related to transaction, claims 4 and 16 are themselves a commercial interaction of withdraw wages, and Claim 9 further recites a verifying biometric identifiers, however, this is claimed at a high level of generality.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-9, 13-19, 21, and 22 are directed to an abstract idea.  Thus, the claims 1-9, 13-19, and 21-24 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art Rejection
Based on the claim amendments and further search and consideration, a prior art rejection is not made at this time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least a mobile device performing transactions with an ATM:
US-11315092-B1; US-20200005261-A1; US-20200005262-A1; US-20200005263-A1; US-20130054468-A1; CN-1811830-A; EP-1971108-A2; KR-20070042712-A

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH BARTLEY/Primary Examiner, Art Unit 3693